Case 1:20-cv-05934-KAM-VMS Document 2 Filed 12/07/20 Page 1 of 10 PageID #: 154




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------- x
  LORI S. MASLOW, in her capacity as Democratic State
  Committee Female Member and Assembly District
  Leader from the 41st Assembly District, as a member of
  the Executive Committee of the Kings County                AFFIRMATION OF
  Democratic County Committee, and as a Female               AMY B. MARION, ESQ.
  Member of the Kings County Democratic County               IN SUPPORT OF A
  Committee from the 18th Election District of the 41st      TEMPORARY
  Assembly District; KINGS COUNTY DEMOCRATIC                 RESTRAINING ORDER
  COUNTY COMMITTEE; EXECUTIVE COMMITTEE
  OF THE KINGS COUNTY DEMOCRATIC COUNTY
  COMMITTEE; BENJAMIN C. STEINBERG, as a Male
  Member of the Kings County Democratic County               DOCKET NO. 05934-CV-2020
  Committee elected to such position for the 47th Election
  District of the 41st Assembly District by the Executive
  Committee of the Kings County Democratic County
  Committee; MARJORIE COHEN, as a Female Member
  of the Kings County Democratic County Committee
  elected to such position for the 70th Election District of
  the 59th Assembly District by the Executive Committee
  of the Kings County Democratic County Committee;
  WILLA M. WILLIS JOHNSON, as a Female Member
  of the Kings County Democratic County Committee
  elected to such position for the 42nd Election District of
  the 59th Assembly District by the Executive Committee
  of the Kings County Democratic County Committee;


                                                  Plaintiffs,

                            -against-

  ANDREW M. CUOMO, in his capacity as Governor of
  the State of New York; and LETITIA JAMES, in her
  capacity as Attorney General of the State of New York
  New York State Attorney General,

                                                   Defendants.
  - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
          Amy B. Marion, an attorney duly admitted to practice law before the Courts of the State of

 New York, affirms the truth of the following under the penalty of perjury:



                                                              1
Case 1:20-cv-05934-KAM-VMS Document 2 Filed 12/07/20 Page 2 of 10 PageID #: 155




        1.      I am a partner with the law firm of ABRAMS, FENSTERMAN, FENSTERMAN,

 EISMAN, FORMATO, FERRARA, WOLF, & CARONE LLP, attorneys for plaintiffs Lori S.

 Maslow, in her capacity as Democratic State Committee Female Member and Assembly District

 Leader from the 41st Assembly District, as a member of the Executive Committee of the Kings

 County Democratic County Committee, and as a Female Member of the Kings County Democratic

 County Committee from the 18th Election District of the 41st Assembly District; Kings County

 Democratic County Committee (“KCDCC”); Executive Committee Of The Kings County

 Democratic County Committee; Benjamin C. Steinberg, as a Male Member of the Kings County

 Democratic County Committee elected to such position for the 47th Election District of the 41st

 Assembly District by the Executive Committee of the Kings County Democratic County

 Committee; Marjorie Cohen, as a Female Member of the Kings County Democratic County

 Committee elected to such position for the 70th Election District of the 59th Assembly District by

 the Executive Committee of the Kings County Democratic County Committee; Willa M. Willis

 Johnson, as a Female Member of the Kings County Democratic County Committee elected to such

 position for the 42nd Election District of the 59th Assembly District by the Executive Committee

 of the Kings County Democratic County Committee (collectively the “Plaintiffs”). As such, I am

 familiar with the facts and circumstances of this action based upon a review of the case file and

 materials maintained by my office.

        2.      I submit this affirmation in support of Plaintiffs’ Order to Show Cause seeking a

 temporary restraining order (“TRO”) along with the Accompnaying Memorandum of Law, the

 Complaint dated and filed with this Court on December 7, 2020, and the exhibits annexed thereto

 as well as the Affirmation of Lori S. Maslow dated December 7, 2020, the Declaration of Aaron

 Maslow dated December 7, 2020 with exhibits also annexed to and incorporated in the complaint



                                                 2
Case 1:20-cv-05934-KAM-VMS Document 2 Filed 12/07/20 Page 3 of 10 PageID #: 156




 (DE 1), the Affirmation of Notice of Taylor Cray dated December 7, 2020, the Affirmation of

 Notice of Katie Schwartz dated December 7, 2020, for a temporary restraining order and

 preliminary injunction, pursuant to Fed. R. Civ. Proc. 65, enjoining the defendants Andrew M.

 Cuomo, in his capacity as Governor of the State of New York; and Letitia James, in her capacity

 as Attorney General of the State of New York New York State Attorney General (the

 “Defendants”) during pendency of this action from compelling Plaintiff KCDCC and Plaintiff

 Executive Committee of KCDCC to hold an organizational meeting on or before December 17,

 2020; and, enjoining the Defendants from enforcement of New York Election Law § 2-104 and §

 2-118 as applied to the Plaintiffs and the Kings County Democratic Party and its Executive

 Committee also Plaintiffs herein.

                                     NOTICE PROVIDED

        3.     Notice of this application was given to the Attorney General’s Office. See

 Affirmation of Taylor Cray and Affirmation of Katie Schwartz attached.

                              SPECIFIC RELIEF REQUESTED

        4.     Plaintiffs specifically request that this Court enjoin the imposition of the State

 Court’s application of New York State Election Law § 2-112 as justification to declare null and

 void Plaintiff KCDCC’s Rule Amendment (the Article III § 7 Amendment) required during the

 time of the COVID-19 pandemic and which resulted in the issuance of an Order requiring Plaintiffs

 to hold an organization meeting by December 17, 2020. The State Court’s application of New

 York State Election Law § 2-112 as justification to declare null and void Plaintiff KCDCC’s

 Article III § 7 Amendment violates the Plaintiffs’ rights and warrants a TRO.

        5.     Plaintiffs also specifically request that this Court enjoin Defendants from

 enforcement of New York Election Law §§ 2-104 and 2-118 as applied to the Plaintiffs, which



                                                3
Case 1:20-cv-05934-KAM-VMS Document 2 Filed 12/07/20 Page 4 of 10 PageID #: 157




 application has resulted in a challenge to Plaintiff KCDCC Executive Committee’s November 29,

 2020 Rule Amendment (the “November 29 Amendment”) which seeks to rectify the disparate

 impact of New York Election Law § 2-104 which provides for the “equal representation of the

 sexes” and does not provide for representation of those who do not associate as traditional gender

 (“sexes”) individuals.

        6.      The affairs of the Kings County Democratic Party are governed by its Rules. The

 Rules can be amended by either the County Committee or the Executive Committee. See KCDCC

 the Rules annexed as Exhibit 1 to the Complaint.

        7.      The specific relief is warranted because the Plaintiffs rights to organize, conduct

 their affairs, select their officers, and freely associate has been violated by a State Court’s

 application of New York State Election Law §2-112 to justify State infringement into the KCDCC

 Plaintiffs own internal party affairs (adoption of the Article III § 7 Amendment).

        8.      Furthermore a TRO is also warranted because there is an immininent likelihood

 that the State is going to use New York State Election Law § 2-118 to justify impermissible State

 infringement in setting aside KCDCC Plaintiffs’ November 29 Amendment which seeks to rectify

 the disparate impact of New York Election Law § 2-104.

        9.      As set forth in detail below and in Plaintiffs’ Complaint along with the affirmation,

 declaration, and exhibits thereto, the Plaintiffs are entitled to a temporary restraining and a

 preliminary injunction to prevent the violation of rights and guarantees afforded to them under the

 United States Constitution.




                               [INTENTIONALLY LEFT BLANK]



                                                  4
Case 1:20-cv-05934-KAM-VMS Document 2 Filed 12/07/20 Page 5 of 10 PageID #: 158




                          FACTS RELEVANT TO APPLICATION
                        FOR A TEMPORARY RESTRAINING ORDER

 Virtual Meeting Disenfranchising Individuals Such as Plaintiff Lori Maslow

        10.     In Kings County, the Democratic County Committee’s meetings are regularly

 attended by roughly 1,000s of individuals. See Maslow Affirm. ¶ 7; see also Compl. ¶ 20.

        11.     As a result of the COVID-19 pandemic, defendant Governor Andrew M. Cuomo

 has issued numerous COVID-19 executive orders (“EOs”) limiting the number of individuals who

 could gather in one location. See Compl. ¶ 16.

        12.     Due to these EOs, on September 28, 2020, KCDCC’s Executive Committee

 adopted the Article III § 7 Amendment to the Rules for the Government of the Kings County

 Democratic County Committee (the “Rules”). Importantly, pursuant to § 7 of the Rules, the Chair

 of the Executive Committee is not to convey and hold any meeting of the County Committee, in

 which voting may occur, via telephone or video conference in order to prevent the

 disenfranchisement of its members with limited economic means or access to the technology to

 attend the meetings. See id. at ¶¶ 17-18.

        13.     On October 27, 2020, pursuant to an action commenced by individuals elected as

 members of KCDCC, the New York State Supreme Court of the County of Kings issued the State

 Court Order, which annulled § 7 of KCDCC’s Rules “to the extent that it conflicts with Election

 Law § 2-112” and ordered KCDCC to conduct a virtual organizational meeting of the County

 Committee of the KCDCC within forty-five (45) days of service of a copy of the October 27 Order

 with notice of entry. See Complaint, Exhibit 2.

        14.     Thus, pursuant to the State Court Order, KCDCC must hold a virtual organizational

 meeting by December 17, 2020. Id.




                                                   5
Case 1:20-cv-05934-KAM-VMS Document 2 Filed 12/07/20 Page 6 of 10 PageID #: 159




         15.     However, if the meeting of the Democratic County Committee is held virtually, a

 large portion of its members will be disenfranchised because they either do not have access to

 electronic equipment to access a virtual platform and/or do not have knowledge and/or the

 capability to use a virtual platform. See Affirmation of Lori Maslow; see also Compl. ¶ 18.

         16.     Plaintiff Lori S. Maslow, the Democratic State Committee Female Member and

 Assembly District Leader from the 41st Assembly District, a member of the Executive Committee

 of the Kings County Democratic County Committee, and a female member of the Kings County

 Democratic County Committee from the 18th Election District of the 41st Assembly District, is an

 individual who would not be able to fully participate virtually as a result of her physical disabilities.

 See Affirmation of Lori Maslow; see also Compl. ¶¶ 8, 23.

         17.     Until the beginning of the COVID-19 pandemic, Ms. Maslow attended political

 meetings in person. See Affirmation of Lori Maslow ¶ 10.

         18.     As a result of the pandemic, meetings of political groups have been limited to online

 virtual meetings, which are typically held on the Zoom videoconferencing platform. See id. at ¶ 11.

         19.     Ms. Maslow’s participation in these Zoom meetings has been very limited due to

 her physical disability, which prevents her from using all computer functions. See id. at ¶¶ 12-13.

         20.     Ms. Maslow has Mitochondrial Myopathy Disease, which has caused skeletal

 muscular myopia which has caused her eye, facial, and skeletal muscles from functioning properly.

 See id. at ¶¶ 14-15.

         21.     As a result of Ms. Maslow’s disease, she cannot press all of the necessary buttons

 to view the video participants, cannot always access the mute and unmute functions appropriately,

 and cannot type in the chat section of the video platform while manipulating all of its other




                                                    6
Case 1:20-cv-05934-KAM-VMS Document 2 Filed 12/07/20 Page 7 of 10 PageID #: 160




 functions. See id. at ¶¶ 13-15. From time to time she has had to ask her son or husband to use the

 video functions for her to participate in meetings. See id. at ¶ 13.

         22.        Ms. Maslow has attempted to create her own accommodations to participate, such

 as an electric magnifying lighted glass over her keyboard. However, this has not been a cure as

 she still needs to look down at the keyboard, focus, and cannot look at the screen simultaneously.

 See id. at ¶ 18.

         23.        As the Democratic County Committee meeting is currently planned, it is for a

 multi-screen platform, which will force Ms. Maslow to have to focus “on muting and unmuting,

 clicking various buttons, and switching screens to be able to view all of the participants.” See id.

 at ¶ 19. Further, the meeting will force Ms. Maslow “to constantly move [her] head from right to

 left in what may prove to be a five hour plus meeting, putting [her], an elected Assembly District

 Leader, as well as others with disabilities in a situation that would shortchange full participation

 as opposed to a full in-person meeting.” See id. at ¶ 20.

         24.        Individuals, such as Ms. Maslow, cannot function in a virtual meeting that entails

 the participation of hundreds of individuals and have no other remedy other than an in-person

 meeting. See id. at ¶ 23, 26.

         25.        It is for this very reason that KCDCC amended its Rules to allow for those elected

 in the June primary to be seated, without the necessity of holding an in-person organizational

 meeting during COVID-19. See Complaint, Exhibit 1 at p. 11.




                                  [INTENTIONALLY LEFT BLANK]




                                                    7
Case 1:20-cv-05934-KAM-VMS Document 2 Filed 12/07/20 Page 8 of 10 PageID #: 161




 KCDCC’s November Rule Amendment Seeks to Avoid the Disparate Impact of the State Law

         26.      KCDCC’s Rules previously provided for equal membership of males and females

 in accordance with New York State Election Law § 2-1041 until the rules were changed so that

 nonbinary Democrats, who do not identify with traditional male or female genders or “sexes”,

 could be elected members of the party and participate fully with the party’s business, including,

 and not limited to, at the party’s organizational meeting ordered to be held by the State Court. See

 Compl. ¶¶ 27-30; See Declaration of Aaron Maslow at ¶¶ 19, 20, 33, 50.

         27.      On November 23, 2020, the Kings County Democratic Task Force, which was

 appointed by Rodneyse Bichotte, Chair of the Executive Committee of the KCDCC, adopted a

 resolution recommending to the KCDCC Executive Committee that it adopt an amendment, which

 included a rule change as nonbinary Democrats do not associate as male or female members of the

 KCDCC. See id. at ¶¶ 31-34; see also Declaration of Aaron Maslow at ¶¶ 41-43.

         28.      On November 29, 2020, the KCDCC Executive Committee adopted the the

 November 29 Amendment. See id. at ¶ 34; see also Declaration of Aaron Maslow at ¶ 44.

         29.      In accordance with the November 29 Amendment, on December 2, 2020, the

 Executive Committee elected approximately 2,400 Democrats to fill vacancies in the County


 1
  New York State Election Law § 2-104 contains provisions directing political parties how to structure their county
 committees. Section 2-104 provides that a county committee shall be constituted by the election of at least two
 members in each Election District. There can be no more than two additional members per Election District
 proportional to the vote for governor. Moreover, as set forth in subdivision 2 of Section 2-104,

                  [i]f, pursuant to section one of article thirteen of the constitution, such committee
                  or a state convention of the party shall provide by rule for equal representation of
                  the sexes on such committee, the rules of such committee relative to additional
                  members, either from election districts or at large, shall be formulated and applied
                  in such manner that the whole membership shall consist of an even number,
                  equally divided between the sexes. When any such rule provides for equal
                  representation of the sexes, the designating petitions and primary ballots shall list
                  candidates for such party positions separately by sexes.

 See New York State Election Law § 2-104 (2).


                                                           8
Case 1:20-cv-05934-KAM-VMS Document 2 Filed 12/07/20 Page 9 of 10 PageID #: 162




 Committee membership, including non-cisgender individuals. See id. at ¶ 36; see also Declaration

 of Aaron Maslow at ¶ 46 and Exhibit D to Declaration.

         30.       The next day, a certificate of election of members of KCDCC to fill vacancies was

 filed at the office of the Board of Elections in the City of New York. See id. at ¶ 37 and Exhibit D

 to Declaration.

         31.       That same day, eleven individuals commenced an action in the New York State

 Supreme Court, County of Kings entitled Stein v. Kings County Democratic County Committee

 and assigned Index No. 524201/2020, in which they argue that pursuant to New York State

 Election Law § 2-118,2 the vacancies in the County Committee must be filled by the remaining

 members of the County Committee and not by the Executive Committee.

         32.       The case is assigned to the same Court who declared the Article III § 7 Amendment

 null and void and ordered an organizational meeting take place by December 17, 2020.

         33.       In carrying out its First Amendment right to govern itself, the KCDCC Executive

 Committee, elected approximately 2,400 Democrats to fill vacancies in the County Committee

 membership, and this included non-cisgender individuals, to fill the newly created at large County

 Committee positions so that all of the elected individuals could participate equally in the party’s

 business, as stated, including, and not limited to, at the party’s organizational meeting ordered to

 be held by the State Court.

         34.       The November 29 Amendment serves to eliminate the inherent discriminatory

 impact of the outdated - traditionally gender defined - New York State Election Law § 2-104 and

 specifically provides for the inclusion of non-cisgender individuals.




 2
  New York Election Law § 2-118 provides that vacancies in the membership of a party committee may be filled
 only by the remaining members of that committee.

                                                       9
Case 1:20-cv-05934-KAM-VMS Document 2 Filed 12/07/20 Page 10 of 10 PageID #: 163




                                          CONCLUSION

         35.     For the foregoing reasons, and for those stated in the accompanying Memorandum

  of Law in Support of TRO, the Plaintiffs respectfully request that the Court grant its application

  for a temporary restraining order and a preliminary injunction pending the resolution of its

  underlying claims.

  Dated: December 7, 2020

                                               ABRAMS, FENSTERMAN, FENSTERMAN,
                                               EISMAN, FORMATO, FERRARA, WOLF &
                                               CARONE LLP




                                               By: ___________________________________
                                                      Amy B. Marion
                                                      3 Dakota Drive, Suite 300
                                                      Lake Success, New York 11042
                                                      (516) 328-2300
                                                      Attorneys for Plaintiffs




                                                 10
